In the
                        Court of Appeals
                Second Appellate District of Texas
                         at Fort Worth
                           No. 02-21-00343-CV

NEWSTREAM HOTELS AND RESORTS,       §   On Appeal from the 431st District Court
LLC AND NEWSTREAM COMMERCIAL,
LLC, Appellants

V.

J.C. ABDOU; JOHN ABDOU; JAB
CAPITAL LLC; DERRICK CABALLERO;
QUEST TRUST COMPANY, SUCCESSOR
BY MERGER TO QUEST IRA, INC. FBO    §   of Denton County (20-8544-431)
JERRY DREW, AND FBO SUZIE DREW;
JERRY DREW, INDIVIDUALLY; SUZIE
DREW, INDIVIDUALLY; HEERWAGEN
FAMILY PARTNERS, LTD.; DANIEL
HEFLIN; ANN HEFLIN; RICHARD
HORNYAK, AS TRUSTEE OF THE
HORNYAK FAMILY TRUST; ERIC
JACOBSON; ANN JACOBSON; NATSTEVE
HOLDINGS, LLC; QUEST TRUST          §   May 12, 2022
COMPANY, SUCCESSOR BY MERGER TO
QUEST IRA, INC. FBO LANCE PIERCE;
VIJAY SALUJA; OXPATCH LLC;
SUBHASAH C. SINGHAL; MANUJ C.
SINGHAL; PANKAJ C. SINGHAL; JAMES
NEAL WALKER; JDMD
DEVELOPMENT, LLC; AND 2548
LAKESIDE PARTNERS, LLC, Appellees   §   Memorandum Opinion by Justice Wallach
                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.

      It is further ordered that Appellant Newstream Hotels and Resorts, LLC and

Newstream Commercial, LLC shall pay all of the costs of this appeal, for which let

execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Mike Wallach___________________
                                           Justice Mike Wallach